Citation Nr: 1213872	
Decision Date: 04/16/12    Archive Date: 04/26/12

DOCKET NO.  10-07 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to an effective date earlier than August 4, 2006 for the grant of service connection for a psychiatric disability manifested by dysthymia, anxiety, and posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial rating higher than 50 percent for a psychiatric disability manifested by dysthymia, anxiety, and PTSD.

3.  Entitlement to an increased compensable rating for bilateral hearing loss.

4.  Entitlement to a total rating for compensation purposes based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1954 to January 1956.

These matters come before the Board of Veterans' Appeals (Board) from June, September, and December 2009 rating decisions of the Department of Veterans' Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  

In the June 2009 decision, the RO granted service connection for a psychiatric disability manifested by dysthymia, anxiety, and PTSD and assigned an initial 50 percent disability rating, effective August 4, 2006.  In the September 2009 decision, the RO denied entitlement to an increased compensable rating for bilateral hearing loss.  In the December 2009 decision, the RO denied entitlement to a TDIU.

In June 2010, the Veteran testified at a hearing before a Decision Review Officer (DRO) at the RO and a transcript of that hearing has been associated with his claims folder.

In March 2011, the Veteran requested a new hearing before a DRO at the RO.  He subsequently withdrew his DRO hearing request.

In October 2011, the Board granted the Veteran's motion to advance this appeal on its docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).
The Veteran testified before the undersigned at a November 2011 videoconference hearing at the RO.  A transcript of the hearing has been associated with his claims folder.

The issues of entitlement to a higher initial rating for the service-connected psychiatric disability, entitlement to an increased rating for bilateral hearing loss, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran submitted a claim for service connection for a psychiatric disability on July 13, 1998 and entitlement to service connection for such disability arose on that date.


CONCLUSION OF LAW

The criteria for an effective date of July 13, 1998 for the grant of service connection for a psychiatric disability manifested by dysthymia, anxiety, and PTSD have been met.  38 U.S.C.A. §§ 1110, 1131, 5101(a), 5110(a) (West 2002); 38 C.F.R. 
§§ 3,151(a), 3.155(a), 3.156, 3.303, 3.400 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

The appeal for an earlier effective date for the grant of service connection for a psychiatric disability manifested by dysthymia, anxiety, and PTSD arises from the Veteran's disagreement with the effective date assigned after the grant of service connection.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or address prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (2003).  

The United States Court of Appeals for Veterans Claims (Court) has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as effective date) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  

Where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements.  Id.  There has been no allegation of such error in this case.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

The Court has held that the provisions of 38 C.F.R. § 3.103(c)(2) (2011) impose two distinct duties on VA employees, including Board personnel, in conducting hearings:  The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam).  
At the Veteran's June 2010 DRO hearing, the DRO identified the issues on appeal (including entitlement to an earlier effective date for the grant of service connection for the service-connected psychiatric disability).  The Veteran provided testimony as to the history of his psychiatric symptoms and the treatment received for such symptoms, thereby demonstrating actual knowledge of the ability to identify and submit additional relevant evidence.  Further, the AOJ obtained additional evidence (i.e. VA treatment records) suggested by the hearing testimony.  The duties imposed by Bryant were thereby met.

VA obtained the Veteran's service treatment records and all relevant post-service VA treatment records and private medical records.

In March 2009, the RO contacted the Social Security Administration (SSA) and requested all available SSA disability records.  SSA subsequently responded that no SSA disability records existed and that any further efforts to obtain them would be futile.  Specifically, SSA explained that there were no available medical records because either the Veteran did not file for disability benefits or, if he did submit such a claim, no medical records had been obtained.  

Therefore, any further efforts to obtain SSA disability records would be futile and VA has no further duty to attempt to obtain any such records.  38 C.F.R. 
§ 3.159(c)(2) (2011).

There is evidence that recent treatment records from the VA Medical Center in West Haven, Connecticut (VAMC West Haven) and from the Vet Center in West Haven, Connecticut have not yet been obtained.  Nevertheless, neither such treatment records nor any SSA records are relevant to the effective date issue on appeal because the effective date turns on when the Veteran filed a claim for the subject benefits.  There is no indication or allegation that SSA records or any other treatment records could show that the Veteran filed an earlier claim for benefits with VA.  Further, the additional records from VAMC West Haven were created after the current effective date for the service-connected psychiatric disability. 

As any such records would not be relevant to the appeal for an earlier effective date, VA has no duty to attempt to obtain them.  See Tetro v. Gober, 14 Vet. App. 100, 108-09 (2000); Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992); cf. Golz v. Shinseki, 590 F.3d 1317, 1321 (2010) (there is no duty to get SSA records when there is no evidence that they are relevant).  

There is no other reported relevant evidence that remains outstanding, nor is there any indication of the need for additional examinations or opinions.  Further assistance is unlikely to assist the Veteran in substantiating entitlement to an earlier effective date.

Analysis

Generally, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.

A specific claim in the form prescribed by VA must be filed in order for benefits to be paid to any individual under the laws administered by VA.  See 38 U.S.C.A. 
§ 5101(a); 38 C.F.R. § 3.151(a).   

When determining the effective date of an award of compensation benefits, the Board is required to review all the communications in the file, after the last final disallowance of the claim, which could be interpreted to be a formal or informal claim for benefits.  See, e.g., Servello v. Derwinski, 3 Vet. App. 196, 198-99 (1992); Lalonde v. West, 12 Vet. App. 377, 380-381 (1999).  Any communication or action that demonstrates an intent to apply for an identified benefit may be considered an informal claim.  See 38 C.F.R. § 3.155(a).

Any communication or action, indicating intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim. Id.

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

The current effective date of the grant of service connection for the Veteran's psychiatric disability is August 4, 2006, the date of receipt of a letter from his representative at the time which stated that the Veteran wished to apply for service connection for "PTSD/anxiety" due to a personal assault.

In July 1998, the Veteran submitted a service connection claim (VA Form 21-526) in which he stated that he had received psychiatric treatment.  He provided such information in response to Box 20 of VA Form 21-526 which directs a claimant to list the identity of treatment providers that have provided treatment for any sickness, injury, or disease for which the claimant is "claiming service connection."  This document was received by the RO on July 13, 1998.  

As the Veteran described treatment for a psychiatric disability, his claim sufficiently identified the benefit sought and the July 1998 claim is considered a formal claim for service connection for a psychiatric disability.

In an August 2003 rating decision, the RO denied entitlement to service connection for anxiety disorder due to personal assault because there was no medical evidence that the Veteran had been diagnosed as having any such psychiatric disability.  See Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The Veteran was notified of the RO's decision and he did not submit a notice of disagreement within one year of the notice of that decision.  Generally, an RO decision becomes final if a notice of disagreement is not received within one year of that decision.  38 U.S.C.A. § 7105(d)(3) (West 2002).

However, under the provisions of 38 C.F.R. § 3.156(b), new and material evidence received during the appeal period after a decision will serve to preclude that decision from becoming final unless the decision is reconsidered.  Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011) (holding that in determining whether a decision became final VA is required to determine whether any evidence received with one year of the decision is new and material and prevented the decision from becoming final under 38 C.F.R. § 3.159(b)); Young v. Shinseki, 22 Vet. App. 461, 466 (2009); 38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The newly presented evidence is presumed to be credible for purposes of determining whether it is new and material.  Savage v. Gober, 10 Vet. App. 488 (1997).

Pertinent new evidence received within one year of the August 2003 decision included, among other things, VA treatment records dated from September 2003 to July 2004 which indicate that the Veteran was diagnosed as having psychotic disorder not otherwise specified (NOS), PTSD, and depression NOS.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

The newly submitted evidence pertained to an element of the claim that was found to be missing in the August 2003 decision, namely the existence of a current psychiatric disability.  Further, the evidence raised a reasonable possibility of substantiating the claim in light of the Veteran's reports of an in-service stressor (i.e. sexual assault).  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Thus, as the additional evidence showed that the Veteran had been diagnosed as having a psychiatric disability, the evidence was new and material and the August 2003 decision, thereby, did not become final.  Bond, 659 F.3d at 1362; Young, 22 Vet. App. at 461; 38 C.F.R. § 3.156.

The RO readjudicated and again denied the claim for service connection for a psychiatric disability in a February 2007 rating decision.  The Veteran submitted a timely notice of disagreement with that decision in February 2007, a statement of the case was issued in March 2007, and a timely substantive appeal (VA Form 9) was received in December 2007.

In a February 2009 decision, the Board granted service connection for a psychiatric disability and the RO implemented the Board's decision in the June 2009 rating decision, from which the current appeal originates.

As the August 2003 rating decision did not become final and the February 2007 decision was timely appealed to the Board, the Veteran's initial July 1998 claim for service connection for a psychiatric disability remained pending at the time of the February 2009 Board decision which granted service connection for that disability.

In support of the Veteran's claim for service connection for a psychiatric disability, medical records were obtained which reflected various psychiatric diagnoses, including psychotic disorder NOS, PTSD, and depression NOS.  Furthermore, the Veteran submitted various written statements in which he reported that he was sexually assaulted in service and that he had experienced psychiatric symptoms ever since that time.  For example, in a May 2004 statement he reported that in the years since the in-service assault, he experienced such symptoms as social isolation, depression, anger, irritability, and fear.

The Veteran is competent to report symptoms of a psychiatric disability as well as a continuity of symptomatology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  Further, there is nothing to explicitly contradict his reports and they are generally consistent with the evidence of record.  Therefore, his reports of psychiatric symptoms since service are deemed credible.

As the Veteran was diagnosed as having a psychiatric disability and he reported persistent psychiatric symptoms ever since an in-service assault, he met the criteria for service connection for a psychiatric disability prior to his July 13, 1998 claim for service connection for that disability.  There is no evidence of any unadjudicated formal or informal claim for service connection for a psychiatric disability prior to July 13, 1998.  Since entitlement arose prior to the claim, the proper effective date for the grant of service connection is July 13, 1998.


ORDER

Entitlement to an effective date of July 13, 1998 for the grant of service connection for a psychiatric disability manifested by dysthymia, anxiety, and PTSD is granted.


REMAND

A veteran must be afforded a thorough and contemporaneous examination when the record does not adequately reveal the current state of the veteran's disability.  Hart v. Mansfield, 21 Vet. App. 505, 508 (2007) (citing, inter alia, Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  The record is inadequate and the need for a contemporaneous examination occurs when there is evidence (including a veteran's statements) of a possible increase in disability since the last examination.  Hart, 21 Vet. App. at 508 (citing, inter alia, Snuffer v. Gober, 10 Vet. App. 400, 403 (1997)).

The evidence indicates that the Veteran's service-connected bilateral hearing loss and psychiatric disability may have worsened since his last VA examinations in July 2009 and May 2010, respectively.  For example, during the November 2011 hearing, he reported that both disabilities had worsened since his most recent examinations and his representative requested that new VA examinations be scheduled to assess the severity of the disabilities.  

Given this evidence, VA's duty to obtain new examinations as to the current severity of the Veteran's service-connected bilateral hearing loss and psychiatric disability is triggered.

The Court has held that in the case of a claim for a TDIU, the duty to assist requires that VA obtain an examination that includes an opinion on what effect a veteran's service-connected disability has on his ability to work.  Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  The evidence does not contain an opinion as to whether the Veteran's service-connected disabilities, in combination, prevent him from securing and following employment for which his education and occupational experience would otherwise qualify him.
The Veteran does not currently meet the percentage requirements for a TDIU under 38 C.F.R. § 4.16(a) (2011).  VA policy is to grant a TDIU in all cases where service-connected disabilities preclude gainful employment, regardless of the percentage evaluations.  38 C.F.R. § 4.16(b).  However, the Board is prohibited from assigning a TDIU on the basis of 38 C.F.R. § 4.16(b) in the first instance without ensuring that the claim is referred to VA's Director of Compensation and Pension (C&P) for consideration of an extraschedular rating under 38 C.F.R. 
§ 4.16(b).  Bowling v. Principi, 15 Vet. App. 1 (2001).

Further, the claim for a TDIU is inextricably intertwined with the appeal for a higher initial rating for the service-connected psychiatric disability and the claim for an increased rating for bilateral hearing loss.

The VCAA requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159 (c), (d).  The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 C.F.R. § 3.159(c)(4).

During the November 2011 hearing, the Veteran reported that he continued to receive psychiatric treatment at VAMC West Haven.  He also received psychiatric treatment at the Vet Center in West Haven, Connecticut.  The most recent VA treatment records from VAMC West Haven in his claims file are dated in January 2011.  Further, there is no evidence that any efforts have yet been taken to obtain relevant treatment records from the Vet Center.  There are no additional treatment records among the Veteran's paperless records in the Virtual VA system.

Any such records are directly relevant to the higher initial rating and TDIU issues currently on appeal.  VA has a duty to obtain any such relevant records. 38 U.S.C.A. § 5103A(b), (c); Bell, 2 Vet. App. at 611.




Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)


1.  Ask the Veteran to report his employment history and earnings for the period since July 1998.

2.  Obtain and associate with the claims file all records of the Veteran's treatment for a psychiatric disability and hearing loss from VAMC West Haven from January 2011 to the present and from the Vet Center in West Haven, Connecticut.  All efforts to obtain these records must be documented in the claims file.

Efforts to obtain these records should continue until they are obtained or it is reasonably certain that they do not exist or that further efforts would be futile.

3.  After all efforts have been exhausted to obtain and associate with the claims file any additional treatment records, schedule the Veteran for a VA psychiatric examination to assess the current severity of his service-connected psychiatric disability.

The claims folder, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should report the nature and severity of all signs and symptoms of the service-connected psychiatric disability, describe the impact of the disability on occupational and social functioning, and provide a Global Assessment of Functioning score.

The examiner must provide reasons for each opinion given.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

4.  After all efforts have been exhausted to obtain and associate with the claims file any additional treatment records, schedule the Veteran for a VA audiological examination to assess the current severity of the service-connected bilateral hearing loss.

The claims folder, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

All indicated tests and studies, including a puretone audiometry test and a speech recognition test (Maryland CNC test), should be conducted. 

The examiner must also fully describe the functional effects of the Veteran's hearing disability.

The examiner must provide reasons for each opinion given.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

5.  After all efforts have been exhausted to obtain and associate with the claims file any additional treatment records and after clarification has been sought as to the Veteran's employment history and he has been given an adequate opportunity to respond, schedule the Veteran for a VA examination to determine whether his service-connected disabilities prevent him from securing and following employment for which his education and occupational experience would otherwise qualify him.  All indicated test and studies should be conducted.

The claims folder, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.
The examiner should opine, as to any period since July 1998, as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's service-connected disabilities (a psychiatric disability manifested by dysthymia, anxiety, and PTSD; and bilateral hearing loss) would, in combination, be sufficient to preclude him from securing and following gainful employment for which his education and occupational experience would otherwise qualify him.

The examiner must provide reasons for each opinion given.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

The examiner is advised that the Veteran is competent to report his symptoms and history and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

6.  The AOJ should review the examination reports to ensure that they contain the information and opinions requested in this remand and are otherwise complete.

7.  After completion of instructions 1 through 6 above, if there is any period since July 1998 during which the Veteran was unemployed and did not meet the schedular requirements for a TDIU under 38 C.F.R. § 4.16(a), the agency of original jurisdiction (AOJ) should refer the case to VA's Director of C&P for consideration of entitlement to a TDIU under the provisions of 38 C.F.R. § 4.16(b) during those periods.

8.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
TARA L. REYNOLDS
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


